Case: 12-10743    Date Filed: 12/18/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10743
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:02-cr-00245-WTM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

OPOLLO REY JOHNSON,

                                                          Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (December 18, 2012)



Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-10743     Date Filed: 12/18/2012   Page: 2 of 3

      Opollo Rey Johnson appeals the district court’s denial of his motion for a

reduction in his 240-month sentence, pursuant to 18 U.S.C. § 3582(c)(2). He

contends that Freeman v. United States, 131 S. Ct. 2685 (2011), gave the district

court authority to resentence him, and that his sentence was based on the crack

cocaine guidelines rather than his designation as a career offender.

      A defendant may file a motion to modify a term of imprisonment if the

defendant was sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2). We review a decision to reduce a sentence pursuant to 18 U.S.C.

§ 3582(c)(2) for abuse of discretion, and legal interpretations de novo. United

States v. Williams, 549 F.3d 1337, 1338-39 (11th Cir. 2008).

      Amendment 750 revised the crack cocaine quantity tables in U.S.S.G.

§ 2D1.1 to conform to the Fair Sentencing Act of 2010, which amended certain

statutory minimum sentences. See U.S.S.G. App. C, amend. 750 (effective Nov. 1,

2011). A subsequent amendment made Amendment 750 retroactive, permitting

sentence reductions under 18 U.S.C. § 3582(c)(2). See U.S.S.G. App. C, amend.

759. However, a reduction is inappropriate if an offender was originally sentenced

as a career offender. See United States v. Moore, 541 F.3d 1323, 1330 (11th Cir.

2008). We have held that Freeman did not overrule Moore because Freeman did

                                         2
              Case: 12-10743    Date Filed: 12/18/2012   Page: 3 of 3

not address defendants who were sentenced as career offenders. United States v.

Lawson, 686 F.3d 1317, 1320-1321 (11th Cir. 2012).

      The PSI assigned Johnson a guidelines range based on a career offender

enhancement. The district court explicitly adopted the PSI in full during

Johnson’s sentencing hearing. The district court adopted a guidelines range based

on the career offender enhancement, and departed downward from the career

offender range based on Johnson’s criminal history. Accordingly, the sentence

was not based on the guidelines range for crack cocaine, and Johnson was

ineligible for a sentence reduction under Amendment 750. See Moore, 541 F.3d at

1330. Thus, we affirm the district court’s denial of Johnson’s 18 U.S.C.

§ 3582(c)(2) motion.

      AFFIRMED.




                                         3